DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 4/27/2022. As directed by the amendment: claims 1-10 and 12-14 have been amended, claim 11 has been cancelled, new claims 15-18 have been added.  Thus, claims 1-10 and 12-18 are presently pending in this application.

Specification
Objections to the Specifications have been withdrawn.

Claim Objections
Objections to the Claims noted in the office action filed on 1/27/2022 have been withdrawn.
Claims 1-7, 9-10, and 12-13 are objected to because of the following informalities:  
Claims 1 and 9 recites “the blood of a patient” (ll.1-2) which should read as –blood of a patient–.
Claim 1 recites “representing the blood volume” (ll.4) which should read as –representing the total blood volume –.
Claim 1 recites “CO the cardiac output” (ll.4) which should read as – CO representing the cardiac output –.
Claims 2-8 recite “A method” (ll.1) which should read as –The method–.
Claims 3, 4, and 12 recite “the anticoagulant” which should read as –the anticoagulant bolus–.
Claim 2 recites “is equal to or greater than” (ll.2) which should read as –is greater than or equal to–.
Claims 5-7 recite “the addition” which should read as –addition–.
Claim 9 recites “within the specific bolus application time B” (ll.8) which should read as –within the specific bolus addition time B –.
Claim 10 recites “the bolus application time” (ll.2) which should read as –the bolus addition time B– according to corresponding amendments.  
Claim 13 recites “a blood treatment machine” (ll.3) which should read as –the blood treatment machine–.
Claim 16 recites “the blood treatment a dialysis treatment” (ll.1) which should read as –the blood treatment is a dialysis treatment–.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the term “means” that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: 
“means for administering the anticoagulant” in Claim 9, 
“means for determining the bolus application time” in Claim 9,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In this case, the corresponding structure of “means for administering the anticoagulant” described in the specification (p. 6) comprises a pump and the corresponding structure of “means for determining the bolus application time” described in the specification (p. 6) comprises a processor (p.10).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10  and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the bolus application addition time B" in line 3, "the blood volume" in line 4, and “the cardiac output” in line 4.  
Claim 3 recites the limitation "the volume of the anticoagulant” in line 3.  
Claim 9 recites the limitation "the blood volume” in line 5 and “the cardiac output” in line 6.
There is insufficient antecedent basis for these limitations in the claims.
The remaining claims are also rejected based on dependency upon a rejected claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-10, 12-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilt et al. (US 20130020237 A1) in view of Rubinstein et al. (US 20080015434 A1).

Regarding Claim 9, Wilt teaches an apparatus 80 (‘anticoagulant pump’, fig.4A; ¶ 307, 686, 1012) for adding an anticoagulant bolus to the blood of a patient (fig.4A; Abstract; ¶ 296, 301, 307, 686, 1012), comprising
at least one of (i) means for determining (‘processor’ capable of determining TBV and CO, ¶ 74) a bolus addition time B (¶ 1094, 'prescribed rate' suggests time B is known during Administer Heparin state 7409),
(ii) a memory (Note: memory from machine software controller, ¶ 895) for storing the bolus addition time B (¶ 1094, 'prescribed rate' suggests time B is known during Administer Heparin state 7409), and means for administering the anticoagulant bolus (administer the anticoagulant using anticoagulant pump 80) within the bolus application time B (¶ 1094, 'prescribed rate' during Administer Heparin state 7409).
Wilt fails to teach that the bolus addition time B depends on the values TBV and CO, with TBV representing the blood volume of the patient and CO the cardiac output of the patient. However, the “means for determining” described by Applicant in the Specifications (Specifications page 8) is a control or regulation unit that is known in the art. Applicant notes that the means for determining TBV and CO are known in the art. Wilt teaches a generic computer having a processor that is capable of determining to calculate a bolus application time B and value T based on patient parameters, which may include TBV and CO. 
Rubinstein teaches a system and method to estimate the cardiac output (CO) and circulating blood volume (TBV) of a patient undergoing dialysis in order to control the hemodialysis procedure (see abstract, claim 1), the TBV representing the blood volume of the patient and CO the cardiac output of the patient (“present cardiovascular measurement devices and methods assess cardiac output and circulating blood volume of patients undergoing kidney hemodialysis”, ¶ 18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wilt’s apparatus such that the processor is capable of determining the bolus application time B based on TBV and CO, as taught by Rubinstein, in order to control a dialysis procedure based on patient parameters, thus restoring a patient's blood volume to normal as quickly as possible (Rubinstein ¶ 12). 

Regarding Claim 10, Wilt teaches the means for determining the bolus application time ("computer storage media encoded with instructions that, when executed, perform a method", ¶ 54) and the bolus application time B (¶ 1094, ‘prescribed rate’ during Administer Heparin state 7409), however Wilt fails to teach TBV and CO. However, the “means for determining” described by Applicant in the Specifications is a control or regulation unit (Specifications page 8) that is known in the art. Applicant notes that the means for determining TBV and CO are known in the art. Wilt teaches a generic computer having a processor that is capable of determining to calculate a bolus application time B and value T based on patient parameters which may include TBV and CO. 
Rubinstein teaches TBV and CO (“present cardiovascular measurement devices and methods assess cardiac output and circulating blood volume of patients undergoing kidney hemodialysis”, ¶ 18).  As best understood, TBV and CO are constituent elements for the expression of T = TBV/CO, therefore since TBV and CO are known, then T is known. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus such that the means for determining the bolus application time are designed such that B, as taught by Wilt, is greater or equal to T, as taught by Rubinstein, is satisfied, for the purpose of evaluating and maintaining a normal level for cardiovascular parameters while being exposed to pharmacological intervention over a period of time (¶ 21).

Regarding Claim 12, Wilt teaches that the means for administering the anticoagulant are designed as a pump 80 (‘anticoagulant pump’, fig.4A; Abstract; ¶ 307, 686, 1012), with the pump 80 being arranged such that the pump 80 conveys the anticoagulant into an extracorporeal blood circuit of a blood treatment machine (“…an anticoagulant may be introduced into the blood via anticoagulant pump 80 from an anticoagulant supply”, fig.4A; ¶ 301).  

Regarding Claim 13, Wilt teaches that the apparatus is a component of a blood treatment machine, preferably of a dialysis machine (Abstract; ¶ 7, 64, 65, 68, 69). 

Regarding Claim 14, Wilt teaches a dialysis machine (Abstract), having at least one apparatus 80 (‘anticoagulant pump’, fig.4A; Abstract; ¶ 307, 686, 1012) in accordance with claim 9.

Regarding Claim 17, Wilt teaches the blood treatment machine is a dialysis machine ("The present invention generally relates to hemodialysis and similar extracorporeal blood treatment systems", ¶ 7; "Dialysis systems are disclosed comprising new fluid flow circuits", Abstract).

Regarding Claim 18, Wilt teaches a dialysis machine ("The present invention generally relates to hemodialysis and similar extracorporeal blood treatment systems", ¶ 7; "Dialysis systems are disclosed comprising new fluid flow circuits", Abstract) having at least one apparatus in accordance with claim 9.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement for the reasons for allowance:
The prior art of record by itself or in combination does not disclose the steps of the method in combination with the structural limitations of the device that are used to perform the claimed method as recited in the claims. Specifically, the prior art does not disclose a method comprising “adding an anticoagulant bolus to the blood of a patient over a time B wherein the bolus addition time B depends on TBV and CO, with TBV representing the blood volume of the patient and CO the cardiac output of the patient” as recited in Claim 1.
The closest prior art references of record are Wilt et al. (US 20130020237 A1) and Rubinstein et al. (US 20080015434 A1). While Wilt does disclose a method comprising the step of adding an anticoagulant bolus ('fluid') to the blood (Heparin Bolus Operation 6727, fig.67; ¶ 47, 922, 976) of a patient over a time B (¶ 1094, 'prescribed rate' during Administer Heparin state 7409) and the bolus addition time B (¶ 1094, 'prescribed rate' during Administer Heparin state 7409), Wilt does not disclose that the bolus addition time B depends on TBV and CO; Rubenstein teaches TBV and CO (¶ 18). No single prior art reference teaches both TBV and CO to determine a dose of anticoagulant bolus, nor do any references teach TBV and/or CO to determine the timing of an anticoagulant bolus.

Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having a method comprising adding an anticoagulant bolus to the blood of a patient over a time B wherein the bolus addition time B depends on TBV and CO, with TBV representing the blood volume of the patient and CO the cardiac output of the patient, thus Claim 1 is allowed over the prior art.


Response to Arguments

Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claim 9 has been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 10-11 of the Applicant’s remarks, the Applicant amended claim 9, and argued that claims 10 and 12-14 depend from claim 9 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claim 9 can be overcome in light of the previously mentioned prior art, Wilt and Rubenstein, as discussed above. Additionally, since claims 10 and12-14 depend from claim 9, they are similarly rejected as claim 9.

On pages 10-11 of the Applicant’s remarks, the Applicant argues that for claim 9,
Wilt does not teach or suggest the at least one of 
means for determining a bolus addition time B in dependence on TBV and CO, with TBV representing the blood volume of the patient and CO the cardiac output of the patient, and 
a memory for storing the bolus addition time B.
The processor in Wilt is not disclosed as being capable (i.e., having the function) of determining the "bolus addition time."
The rejection fails to show that processors configured to determine the bolus addition time B are known in the art. And, even if such processors were known, such processors are neither taught nor suggested by Wilt.
Wilt does not teach that this prescribed rate is dependent on any values such as the patient's blood volume (TBV) and cardiac output (CO). The rate is prescribed and therefore not controlled by an apparatus. Wilt does not even mention the cardiac output CO or the blood volume of the patient TBV.
Wilt does not teach or suggest the alternative to the presently recited "means for determining the bolus addition time," to which alternative the present claims are limited, i.e., the alternatively recited "memory for storing the bolus addition time."
Rubinstein provides no teaching or suggestion for modifying Wilt to include the "at least one of" the aforesaid "means for determining" and "memory for storing" the "bolus addition time B in dependence on ... the blood volume of the patient and ... the cardiac output of the patient."
Rubenstein neither teaches nor suggests using the estimated CO and TBV in order to determine a bolus addition time, let alone means for determining or a memory for storing such a bolus addition time.
Rubinstein is silent about any boluses of anticoagulant and the effect of cardiac output and a patient's circulating blood volume of a patient on a bolus application time.
If a person skilled in the art would have combined the teachings of Wilt and Rubinstein he would still have arrived at an apparatus that can at best measure the cardiac output (CO) and circulating blood volume (TBV) of a patient. a patient's circulating blood volume of a patient on a bolus application time.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 9 under 35 U.S.C 103 as discussed above that:
Wilt teaches 
means for determining (‘processor’ capable of determining TBV and CO, ¶ 74) a bolus addition time B (¶ 1094, 'prescribed rate' suggests time B is known during Administer Heparin state 7409)
a memory (Note: memory from machine software controller, ¶ 895) for storing the bolus addition time B (¶ 1094, 'prescribed rate' suggests time B is known during Administer Heparin state 7409)
The processor (“one or more processors”, ¶ 801) in Wilt has the capability to “input options, such as treatment options, and to receive information, such as information about the treatment protocol, treatment status, machine status/condition, and/or the patient condition” (¶ 801), and since Wilt already teaches prescribed rate (volume/time) this suggests that the “bolus addition time” can be determined by the processor, therefore Wilt’s processor is capable (i.e., has the function) of determining the "bolus addition time."
The rejection shows that processors can be configured to determine the bolus addition time B. And such a processor (“one or more processors”, ¶ 801) is taught by Wilt, which is configured to determine the bolus addition time B. 
While Wilt teaches a bolus addition time B, Wilt is not relied upon to teach that B is dependent on any values such as the patient's blood volume (TBV) and cardiac output (CO). Rubinstein is cited to specifically teaches a system and method to estimate the cardiac output (CO) and circulating blood volume (TBV) of a patient undergoing dialysis in order to control the hemodialysis procedure (see Abstract, claim 1), the TBV representing the blood volume of the patient and CO the cardiac output of the patient (“present cardiovascular measurement devices and methods assess cardiac output and circulating blood volume of patients undergoing kidney hemodialysis”, ¶ 18). Therefore, it would be obvious to utilize TBV and CO (as taught by Rubinstein) in determination of the addition time B by Wilt’s processor, in order to control a dialysis procedure based on patient parameters, thus restoring a patient's blood volume to normal as quickly as possible (Rubinstein ¶ 12).
Wilt teaches a memory (Note: memory from machine software controller, ¶ 895) for storing the bolus addition time B (¶ 1094, Note: 'prescribed rate' suggests time B is known during Administer Heparin state 7409)
Wilt in view of Rubinstein teaches 
means for determining a bolus addition time B in dependence on TBV and CO, with TBV representing the blood volume of the patient and CO the cardiac output of the patient (as taught by Rubinstein, see below), and 
a memory for storing the bolus addition time B, and
Rubinstein teaches a system and method to estimate the cardiac output (CO) and circulating blood volume (TBV) of a patient undergoing dialysis in order to control the hemodialysis procedure (see Abstract, claim 1), the TBV representing the blood volume of the patient and CO the cardiac output of the patient (“present cardiovascular measurement devices and methods assess cardiac output and circulating blood volume of patients undergoing kidney hemodialysis”, ¶ 18).
Wilt teaches a bolus addition time B (¶ 1094, Note: 'prescribed rate' suggests time B is known during Administer Heparin state 7409), means for determining (“one or more processors”, ¶ 801), and a memory (Note: memory from machine software controller, ¶ 895) configured for storing such a bolus addition time. Rubenstein teaches CO and TBV that would be utilized in order to determine a bolus addition time B of Wilt.
Wilt teaches an anticoagulant bolus (“delivery of a bolus of anticoagulant”, ¶ 112), and it is noted that “the effect of cardiac output and a patient's circulating blood volume of a patient on a bolus application time” is not recited in the claim and thus is irrelevant to the rejections. 
Combining the teachings of Wilt and Rubinstein, one skilled in the art would have arrived at the abovementioned device that is discussed in the above rejections. 

Applicant’s arguments with respect to claim 9 has been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785